In a consolidated action, the Official Referee to whom the action was referred to hear and determine directed that appellant’s complaint for rescission of a contract be dismissed and that respondent recover overdue installments on that contract. The appeals are from the judgment entered on the Official Referee’s decision and from an order denying appellant’s motion for a new trial. Judgment and order unanimously affirmed, with costs. No opinion. Present — Nolan. P. J., MacCrate, Schmidt, Beldock and Murphy, JJ. [See post, p. 1060.]